United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-1006
                     ___________________________

                          United States of America

                             Plaintiff - Appellee

                                      v.

                              Tracy Ann Smith

                            Defendant - Appellant
                               ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                        Submitted: February 12, 2018
                           Filed: April 13, 2018
                              [Unpublished]
                              ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
       Tracy Ann Smith appeals her 600-month sentence, arguing the district court1
abused its discretion by imposing a substantively unreasonable sentence. Having
jurisdiction under 28 U.S.C. § 1291, we affirm.

        On May 10, 2016, Tracy Ann Smith pled guilty to 1) sexual exploitation of
children in violation of 18 U.S.C. § 2251, and 2) receipt of child pornography, in
violation of 18 U.S.C. § 2252. On December 10, 2016, the district court conducted
a sentencing hearing. The district court calculated the applicable Sentencing
Guidelines and found Smith to be at offense level 43 with a criminal history category
of III which resulted in a calculated Guideline range of life imprisonment. Because
a life sentence would have exceeded the maximum statutory penalty under the two
counts of conviction, the recommended Guidelines sentence was reduced to 360
months on Count One and 240 months on Count Two for a total of 600 months,
which reflected the maximum penalty available under law. The district court
sentenced Smith to the maximum penalty on each count of conviction for a total of
600 months imprisonment.

        Smith’s sole contention on appeal is that her sentence was substantively
unreasonable. This Court reviews “the imposition of sentences, whether inside or
outside the Guidelines range, [with a] deferential abuse-of-discretion standard.”
United States v. Franik, 687 F.3d 988, 990 (8th Cir. 2012). “A district court abuses
its discretion when it (1) fails to consider a relevant factor that should have received
significant weight; (2) gives significant weight to an improper or irrelevant factor; or
(3) considers only the appropriate factors but in weighing those factors commits a
clear error of judgment.” United States v. Gonzales, 742 F.3d 815, 817 (8th Cir.
2014) (quotation omitted).



      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                          -2-
       Smith argues the district court must have failed to consider her acceptance of
responsibility because the court imposed the maximum sentence available. Contrary
to Smith’s argument, it is not a per se abuse of discretion for a court to impose the
maximum sentence available even when some mitigating factors are present. The
district court stated it would consider each of the relevant § 3553 factors. The court
acknowledged Smith’s acceptance of responsibility and that she had spared her
victims from testifying about Smith’s sexual exploitation. The court nevertheless
found a 600-month sentence appropriate in light of the serious and egregious nature
of Smith’s crimes against children. The sentencing transcript shows that the sentence
was imposed after a reasonable weighing of the relevant factors.

      We affirm.
                       ______________________________




                                         -3-